Exhibit 10.1

 

 

 

 

 

 

HOULIHAN LOKEY, INC.

 

 

STOCKHOLDERS’ AGREEMENT

 

by and among

 

 

HOULIHAN LOKEY, INC.,
a Delaware corporation

 

and

 

the

 

HOLDERS
identified herein



 

Dated as of August 18, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1. DEFINITIONS

1

 

 

 

ARTICLE 2. GOVERNANCE

5

 

 

 

2.1

Board of Directors of the Company

5

 

 

 

ARTICLE 3. COVENANTS

10

 

 

 

3.1

Transfer Restrictions and Underwritten Offerings

10

3.2

Further Restrictions

12

3.3

Legend

12

3.4

HL Management Agreements

12

 

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

13

 

 

 

4.1

Representations and Warranties

13

4.2

HL Voting Trust Agreement

13

 

 

 

ARTICLE 5. TERMINATION

14

 

 

 

5.1

Termination of Agreement

14

 

 

 

ARTICLE 6. MISCELLANEOUS

14

 

 

 

6.1

Amendments and Waivers

14

6.2

Entire Agreement

14

6.3

Further Assurances

14

6.4

Notices

14

6.5

Governing Law; Arbitration

15

6.6

Certain Rules of Construction

17

6.7

Binding Effect

17

6.8

Severability

17

6.9

Successors and Assigns

17

6.10

Counterparts

18

6.11

Survival

18

 

EXHIBIT A

 

Schedule of Reserved Matters Requiring Two-Thirds Vote of the Board of Directors

EXHIBIT B

 

Form of HL Lock-up Agreement

EXHIBIT C

 

Form of HL Management Registration Rights Agreement

EXHIBIT D

 

Form of HL Voting Trust Agreement

EXHIBIT E

 

Schedule of Key Terms of the Compensation Committee Charter

SCHEDULE A

 

Certain Pre-IPO Date Transactions

 

i

--------------------------------------------------------------------------------


 

Houlihan Lokey, Inc.

 

STOCKHOLDERS’ AGREEMENT

 

THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made and entered into as of
the eighteenth day of August, 2015 (the “Effective Date”), by and among Houlihan
Lokey, Inc., a Delaware corporation (the “Company”), and the Holders who are
signatories hereto (the “Holders”).

 

RECITALS

 

WHEREAS, in connection with the IPO (as defined below), the Holders and the
Company desire to address certain relationships among themselves with respect to
the Shares (as defined below) of the Company held by them.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Capitalized words and phrases used and not otherwise defined elsewhere in this
Agreement shall have the following meanings:

 

“Agreement” is defined in the Preamble, as the same may be amended from time to
time.

 

“Arbitrator” is defined in Section 6.5.3.

 

“Audit Committee” means the Audit Committee of the Board of Directors of the
Company.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Capital Stock” means: (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

“Claims” is defined in Section 6.5.1.

 

“Company” is defined in the Preamble.

 

1

--------------------------------------------------------------------------------


 

“Compensation Amount” means, with respect to the relevant period, an amount
equal to 66% of the Company’s Professional Fee Revenues for such period;
provided that it is understood that (a) no effect shall be given to any grants
of cash or stock made in anticipation of the IPO and (b) the value of any stock
granted to employees as part of the Company’s deferred compensation program
shall be determined as of the date of grant and not on any date of vesting of
such stock.

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

“Dispute Notice” is defined in Section 6.5.2.

 

“Effective Date” is defined in the Preamble.

 

“Encumbrance” means a security interest, lien, charge, claim, community or other
marital property interest, pledge, alienation, mortgage, option, hypothecation,
encumbrance or similar collateral assignment by any other means, whether for
value or no value and whether voluntary or involuntary (including by operation
of law or by judgment, levy, attachment, garnishment, bankruptcy or other legal
or equitable proceedings) or any other restriction on use, voting (including any
proxy), transfer (including any right of first refusal or similar right),
receipt of income or exercise of any other attribute of ownership.  The term
“Encumber” shall have a correlative meaning.

 

“Exchange” means the New York Stock Exchange, or any other stock exchange on
which the common stock of the Company is listed.

 

“Existing Shares” means the Shares issued and outstanding on the IPO Date.

 

“Fully Diluted Basis” means, with respect to the calculation of the number of
Shares outstanding as of any date of determination, the number of Shares issued
and outstanding as of such date of determination, assuming (a) the conversion of
all outstanding securities that by their terms are convertible into Shares,
(b) the cash exercise of all outstanding options, stock appreciation rights and
other securities that by their terms may be exercisable for Shares (whether or
not such securities or awards alternatively may be settled for cash, and whether
or not vested), (c) the vesting and settlement of all restricted stock, deferred
stock, restricted stock units and other compensatory equity-based or
equity-linked awards that by their terms may be settled for Shares (whether or
not such securities or awards alternatively may be settled for cash), and
(d) the exchange of all outstanding securities that by their terms are
exchangeable for Shares.  Such number shall not include any Shares reserved for
issuance under equity incentive plans as of the applicable date of determination
(other than Shares assumed to be issued under the foregoing sentence).

 

“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time, consistently applied.

 

2

--------------------------------------------------------------------------------


 

“HL Lock-Up Agreements” means the separate lock-up agreements entered into by
and between the Company and certain HL Management Stockholders, from time to
time, substantially in the form attached hereto as Exhibit B (as each may be
amended from time to time in accordance with this Agreement).

 

“HL Management Stockholder” means an individual stockholder that is an employee
of the Company or any of its Subsidiaries.

 

“HL Management Registration Rights Agreement” means the Registration Rights
Agreement, dated as of the date hereof, by and between the Company and the HL
Management Stockholders party thereto, substantially in the form attached hereto
as Exhibit C (as may be amended from time to time).

 

“HL Voting Trust” means the trust established under the HL Voting Trust
Agreement.

 

“HL Voting Trust Agreement” means that certain Voting Trust Agreement, dated as
of the date hereof, by and among the Company, the HL Management Stockholders
party thereto, and the Trustees, substantially in the form attached hereto as
Exhibit D (as may be amended from time to time in accordance with this
Agreement).

 

“Holders” is defined in the Preamble.

 

“IPO” means the initial public offering of Shares, including Shares offered
pursuant to the exercise by the underwriters of any additional option to sell
“greenshoe” Shares described in an underwriting agreement between the Company,
the stockholders party thereto and the underwriters with respect to the IPO,
pursuant to an effective registration statement under the Securities Act of
1933, as amended.

 

“IPO Date” means the date of the closing of the IPO (including, if later, the
closing of the sale of Shares upon exercise of the “greenshoe” option).

 

“Material Subsidiary” means a Subsidiary of the Company that generates
Professional Fee Revenues.

 

“Nominating Committee” means the Nominating Committee of the Board of Directors
of the Company.

 

“Organizational Documents” means the certificate of incorporation and by-laws,
each as amended from time to time, of the Company.

 

“ORIX” means ORIX HLHZ Holding LLC, a Delaware limited liability company.

 

“ORIX Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date hereof, by and between the Company and ORIX, as may be
amended from time to time in accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

“ORIX Senior Executive” means the Chief Executive Officer or Chief Financial
Officer of ORIX USA Corporation.

 

“Percentage Ownership” means, as of a specified date, the percentage, equal to
(a) the number of Shares held by ORIX (directly or through a brokerage or
similar account) on such date (not including any Shares acquired by ORIX after
the Effective Date (other than Shares acquired by ORIX as a result of a stock
split, distribution or similar pro rata reorganization)) divided by (b) the
total number of Shares outstanding on such date, calculated on a Fully Diluted
Basis.

 

“Person” means and includes an individual, a general or limited partnership, a
limited liability company, a joint venture, a corporation (including any
nonprofit corporation), an estate, a trust, an unincorporated organization, an
association, a government or any department or agency thereof or any entity
similar to any of the foregoing.

 

“Post-IPO Percentage Ownership” means, as of a specified date, the percentage,
equal to (a) the number of Shares held by ORIX (directly or through a brokerage
or similar account) on such date (not including any Shares acquired by ORIX
after the IPO Date (other than Shares acquired by ORIX as a result of a stock
split, distribution or similar pro rata reorganization)) divided by (b) the
total number of Shares that were outstanding immediately following the
consummation of the IPO on the IPO Date, calculated on a Fully Diluted Basis;
provided that, any Shares, any outstanding securities convertible into Shares,
any restricted stock and other compensatory equity-based or equity-linked awards
that by their terms may be settled for Shares and any outstanding securities
that by their terms are exchangeable for Shares, in each case, without
duplication, that are issued as purchase price consideration for the
acquisition(s) pursuant to the agreement(s) set forth on Schedule A hereto shall
be excluded from the calculation in this clause (b).

 

“Professional Fee Revenues” means the consolidated fee revenue of the Company
and its Subsidiaries as reflected in its audited financial statements; provided,
that, for the avoidance of doubt, Professional Fee Revenues does not include
revenues related to reimbursements for out of pocket costs and expenses.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of Class A common stock and Class B common stock of the
Company.

 

“Subsidiary” means, with respect to any specified Person at any time: (a) any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at such time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); or (b) any partnership (i) the sole general
partner, the managing general partner or the managing member of which is such
Person or a Subsidiary of such Person at such

 

4

--------------------------------------------------------------------------------


 

time or (ii) the only general partners or managing members of which are that
Person or one or more Subsidiaries of that Person (or any combination thereof)
at such time.

 

“Supermajority Period” means the period beginning on the IPO Date and ending on
the earlier of (a) the third anniversary of the Effective Date and (b) the date
on which ORIX’s Post-IPO Percentage Ownership first falls below 20%; provided,
however, that if on the third anniversary of the Effective Date, ORIX’s Post-IPO
Percentage Ownership is greater than or equal to 30%, then the Supermajority
Period shall be extended for an additional period that shall end on the earlier
of (i) the fifth anniversary of the Effective Date and (ii) the date that ORIX’s
Post-IPO Percentage Ownership first falls below 20%.

 

“Transfer” means a sale, transfer, assignment, gift, bequest or disposition by
any other means, whether for value or no value and whether voluntary or
involuntary (including, without limitation, by realization upon any Encumbrance
or by operation of law or by judgment, levy, attachment, garnishment, bankruptcy
or other legal or equitable proceedings).  The term “Transferred” shall have a
correlative meaning.

 

“Trustee” means a Trustee under the HL Voting Trust Agreement.

 

“Underwritten Offering” means an offering in which securities of the Company are
sold to an underwriter or underwriters for reoffering to the public.

 

ARTICLE 2.
GOVERNANCE

 

2.1                               Board of Directors of the Company.  Each
Holder shall vote all of its Shares entitled to vote thereon and shall take all
other necessary or desirable actions within its control (whether in its capacity
as a stockholder, director (subject to any fiduciary duties that such members
may have as directors of the Company), member of a board committee or officer of
the Company or otherwise, and including attendance at meetings in person or by
proxy for purposes of obtaining a quorum and execution of written consents in
lieu of meetings), and the Company shall take all necessary or desirable actions
within its control (including calling special board and stockholder meetings),
including, in each case, ensuring that the Organizational Documents do not
conflict with this Agreement, so that:

 

2.1.1                     Composition.

 

(a)                                 The Board of Directors shall consist of
exactly eleven directors, including three independent directors that meet the
independence requirements applicable to Audit Committee members. 
Notwithstanding the prior sentence, the Board of Directors may consist of ten
members, including two independent directors that meet the independence
requirements applicable to Audit Committee members at any time prior to the
first anniversary of the effective date of the registration statement on
Form S-1 filed by the Company with the U.S. Securities and Exchange Commission
in connection with the IPO.  In the event that the Board of Directors includes
only two directors that meet the independence requirements applicable to Audit
Committee members during such one-year period, the parties (x) agree to
cooperate in good faith to designate a third director that satisfies such
requirements as soon as reasonably practicable (with the mutual

 

5

--------------------------------------------------------------------------------


 

objective of designating such person within 90 days of the effective date of the
registration statement on Form S-1 filed by the Company with the U.S. Securities
and Exchange Commission in connection with the IPO ) and (y) agree to comply
with the requirements of the last proviso of Section 2.1.4.

 

(b)                                 Up until the fifth anniversary of the
Effective Date, each Holder shall designate directors to serve on the Board of
Directors so that:

 

(1)                                 At any time when ORIX’s Post-IPO Percentage
Ownership is 20% or greater, (A) four directors shall be individuals designated
by ORIX, (B) four directors shall be individuals designated by the Trustees on
behalf of the HL Voting Trust, and (C) three directors (or two, if the Board of
Directors shall consist of ten members as permitted pursuant to
Section 2.1.1(a)), who shall serve on the Audit Committee and meet the
independence requirements applicable to Audit Committee members, and to the
extent applicable, the respective independence requirements applicable to
Compensation Committee and Nominating Committee members, in each case, under the
Exchange rules (in each case after taking into account any controlled-company
exception and post-initial public offering transition rules, to the extent
available), shall be individuals mutually agreed by ORIX and the Trustees on
behalf of the HL Voting Trust.

 

(2)                                 At any time when ORIX’s Post-IPO Percentage
Ownership is greater than or equal to 10% but less than 20%, (A) three directors
shall be individuals designated by ORIX, (B) five directors shall be individuals
designated by the Trustees on behalf of the HL Voting Trust and (C) three
directors (or two, if the Board of Directors shall consist of ten members as
permitted pursuant to Section 2.1.1(a)), who shall serve on the Audit Committee
and meet the independence requirements applicable to Audit Committee members,
and to the extent applicable, the respective independence requirements
applicable to Compensation Committee and Nominating Committee members, in each
case, under the Exchange rules (in each case after taking into account any
controlled-company exception and post-initial public offering transition rules,
to the extent available), shall be individuals designated by the Trustees on
behalf of the HL Voting Trust with the approval of ORIX; provided that such
approval shall not be unreasonably withheld, conditioned or delayed; and
provided, further, that withholding, conditioning or delaying approval of any
individual for inclusion in any such committee may be based, if appropriate, on
the individual’s current, past or future affiliations or relationships with the
Company (without limiting any other bases on which such approval may reasonably
be withheld, conditioned or delayed);

 

(3)                                 At any time when ORIX’s Post-IPO Percentage
Ownership is less than 10% but greater than 0%, (A) one director shall be an
individual designated by ORIX and (B) ten directors shall be individuals
designated by the Trustees on behalf of the HL Voting Trust, three (or two, if
the Board of Directors shall consist of ten members as permitted pursuant to
Section 2.1.1(a)) of whom shall serve on the Audit Committee and meet the
independence requirements applicable

 

6

--------------------------------------------------------------------------------


 

to Audit Committee members, and to the extent applicable, the respective
independence requirements applicable to Compensation Committee and Nominating
Committee members, in each case, under the Exchange rules (in each case after
taking into account any controlled-company exception and post-initial public
offering transition rules, to the extent available).

 

(c)                                  At any time after the fifth anniversary of
the Effective Date, each Holder shall designate directors to serve on the Board
of Directors so that:

 

(1)                                 At any time when ORIX’s Percentage Ownership
is 20% or greater, (A) three directors shall be individuals designated by ORIX
and (B) eight directors shall be individuals designated by the Trustees on
behalf of the HL Voting Trust, three of whom shall serve on the Audit Committee
and meet the independence requirements applicable to Audit Committee members,
and to the extent applicable, the respective independence requirements
applicable to Compensation Committee and Nominating Committee members, in each
case, under the Exchange rules (in each case after taking into account any
controlled-company exception and post-initial public offering transition rules,
to the extent available).

 

(2)                                 At any time when ORIX’s Percentage Ownership
is greater than or equal to 10% but less than 20%, (A) two directors shall be
individuals designated by ORIX, (B) nine directors shall be individuals
designated by the Trustees on behalf of the HL Voting Trust, three of whom shall
serve on the Audit Committee and meet the independence requirements applicable
to Audit Committee members, and to the extent applicable, the respective
independence requirements applicable to Compensation Committee and Nominating
Committee members, in each case, under the Exchange rules (in each case after
taking into account any controlled-company exception and post-initial public
offering transition rules, to the extent available).

 

(3)                                 At any time when ORIX’s Percentage Ownership
is greater than or equal to 5% but less than 10%, (A) one director shall be an
individual designated by ORIX and (B) ten directors shall be individuals
designated by the Trustees on behalf of the HL Voting Trust, three of whom shall
serve on the Audit Committee and meet the independence requirements applicable
to Audit Committee members, and to the extent applicable, the respective
independence requirements applicable to Compensation Committee and Nominating
Committee members, in each case, under the Exchange rules (in each case after
taking into account any controlled-company exception and post-initial public
offering transition rules, to the extent available).

 

(4)                                 When ORIX’s Percentage Ownership is greater
than 0% but less than 5%, all directors shall be individuals designated by the
Trustees on behalf of the HL Voting Trust, three of whom shall serve on the
Audit Committee and meet the independence requirements applicable to Audit
Committee members, and to the extent applicable, the respective independence
requirements applicable to

 

7

--------------------------------------------------------------------------------


 

Compensation Committee and Nominating Committee members, in each case, under the
Exchange rules (in each case after taking into account any controlled-company
exception and post-initial public offering transition rules, to the extent
available).

 

(d)                                 Each Holder may cause any director
designated by it pursuant to Section 2.1.1(b) or (c) above to be removed (with
or without cause) at any time and the other Holder shall take any action within
their control reasonably necessary to effect such removal.  Except with respect
to a resignation described in Section 2.1.1(e), in the event that a vacancy is
created at any time due to the death, disability, retirement, resignation or
removal of any director who was designated by ORIX or the Trustees on behalf of
the HL Voting Trust under this Agreement, each of ORIX, each Trustee on behalf
of the HL Voting Trust, and the Company agrees to take at any time and from time
to time all actions necessary to cause the vacancy created thereby to be filled
as promptly as practicable by a new designee of ORIX or the Trustees on behalf
of the HL Voting Trust, as the case may be.

 

(e)                                  In the event that the number of directors
ORIX is entitled to designate under Section 2.1.1(b) or
Section 2.1.1(c) decreases, ORIX shall take all actions necessary to cause a
sufficient number of ORIX-designated directors to tender resignations from the
Board of Directors as soon as practicable and, in any event, within five
business days of such decrease, so that (if such resignations are accepted by
the Board of Directors) the number of ORIX-designated directors serving on the
Board of Directors shall equal the number of directors ORIX is entitled to
designate under Section 2.1.1(b) or Section 2.1.1(c) at that time.  Each of
ORIX, each Trustee on behalf of the HL Voting Trust, and the Company agrees to
take at any time and from time to time all actions necessary to cause any such
vacancies created by such resignations to be filled as promptly as practicable
by new designees of the Trustees on behalf of the HL Voting Trust.

 

(f)                                   At any time when Section 2.1.1(b)(1) or
(b)(2) applies, if the Board of Directors is then separated into three classes,
at least one ORIX-designated director shall be in each class.

 

2.1.2                     Election of Directors.  If the Company holds a meeting
of stockholders for the purpose of electing directors, the Company agrees to
include as the slate of nominees recommended by the Board of Directors those
persons designated by ORIX and by the Trustees on behalf of the HL Voting Trust
in accordance with Section 2.1.1, and to use its reasonable best efforts to
cause the election of each such designee to the Board of Directors, including
nominating such designees to be elected as directors, in each case subject to
applicable law.

 

2.1.3                     Board of Directors Action and Supermajority Matters.
The affirmative vote of a number of directors constituting a majority of the
Board of Directors then in office (that is, six or more directors in the case of
an 11-member Board of Directors, assuming no vacancies) shall be the act of the
Board of Directors; provided, however, that, during the Supermajority Period,
any action set forth on Exhibit A hereto (or the entry into any agreement or
adoption of any plan to engage in any action set forth on Exhibit A hereto) will
require the affirmative vote

 

8

--------------------------------------------------------------------------------


 

of a number of directors constituting at least two-thirds of the Board of
Directors then in office (that is, eight or more directors in the case of an
11-member Board of Directors, assuming no vacancies).

 

2.1.4                     Standing Committees.  Until the earlier of (a) the
fifth anniversary of the Effective Date and (b) the date on which ORIX’s
Post-IPO Percentage Ownership first falls below 10%, the Board of Directors
shall not have any standing committees other than the Audit Committee,
Compensation Committee, Nominating Committee and any other committees otherwise
required by applicable law or regulation or stock exchange requirements;
provided, that, subject to the following provisions of this Section 2.1.4, the
Board of Directors may determine to have an additional standing committee (or
standing committees) during such period.  During such period, all actions and
recommendations of any standing committee (other than the Audit Committee and
other than the Compensation Committee to the extent Exhibit E provides
otherwise) must be subject to the approval of the Board of Directors (which
must, for the avoidance of doubt, be by the affirmative vote of two-thirds of
the entire Board of Directors to the extent required by Section 2.1.3), and at
least one member of each standing committee shall be an individual designated by
ORIX to be a director pursuant to Section 2.1.1 and one member shall be an
individual designated by the Trustees on behalf of the HL Voting Trust to be a
director pursuant to Section 2.1.1; provided, that, each such designee, as
applicable, must satisfy the independence requirements, if any, applicable to
such committee members under the Exchange rules (in each case after taking into
account any controlled-company exception and post-initial public offering
transition rules, to the extent available); provided, further that, each of ORIX
and the Trustees on behalf of the HL Voting Trust shall cause its or their
respective designated member of the Audit Committee to resign from the Audit
Committee prior to the first anniversary of the effective date of the
registration statement on Form S-1 filed by the Company with the U.S. Securities
and Exchange Commission in connection with the IPO; provided, further that in
the event that a third independent director that meets the independence
requirements applicable to Audit Committee members is not appointed within 90
days of the effective date of the registration statement on Form S-1 filed by
the Company with the U.S. Securities and Exchange Commission in connection with
the IPO, then ORIX and the Trustees on behalf of the HL Voting Trust shall cause
its or their respective designated member of the Audit Committee to resign from
the Audit Committee within such 90-day period, and, following the appointment of
a third independent director that meets the independence requirements applicable
to the Audit Committee members, such members will be reappointed to the Audit
Committee for the remainder of the one-year period referenced above.

 

2.1.5                     Agreement of the Company, ORIX and the HL Voting
Trust.  Each of the Company, ORIX and each Trustee on behalf of the HL Voting
Trust agrees that it will take all necessary action within its control to cause
the matters addressed by this Section 2.1 to be carried out in accordance with
the provisions hereof.  Without limiting the foregoing, the Company shall not
permit the Secretary of the Company or, if there is no Secretary, such other
officer or employee of the Company as may be fulfilling the duties of the
Secretary, to record any vote or consent or other action contrary to the terms
of this Section 2.1.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 3.
COVENANTS

 

3.1                               Transfer Restrictions and Underwritten
Offerings.

 

3.1.1                     The Company and ORIX acknowledge and agree that:

 

(a)                                 To the fullest extent permitted by law, ORIX
shall not (1) Transfer or Encumber any Existing Shares prior to the termination
or waiver of any lock-up agreement imposed on ORIX by the underwriters in the
IPO except as permitted pursuant to such lock-up agreement, or (2) purchase or
acquire any Shares from any HL Management Stockholder without the prior approval
of the Board of Directors; provided that, for the avoidance of doubt, following
the termination or waiver of any lock-up agreement described in (1) above, ORIX
shall be permitted to Transfer and Encumber any Shares (including Existing
Shares) and purchase or acquire Shares from any sources other than HL Management
Stockholders.

 

(b)                                 The Company shall not permit HL Management
Stockholders to sell any Shares in an Underwritten Offering pursuant to the HL
Management Registration Rights Agreement (or pursuant to any other registration
rights or similar agreement) until after the termination or waiver of any
lock-up agreement imposed on ORIX by the underwriters in connection with the IPO
and then only in accordance with the provisions of (and only if they are parties
to) the HL Managements Registration Rights Agreement, subject to the
satisfaction of the following conditions and limitations:

 

(1)                                 the price, size, timing and other terms and
conditions of any such Underwritten Offering must be approved by the Board of
Directors based on consultation with and advice from a managing underwriter or
underwriters for the offering selected by the Board of Directors in accordance
with Section 2.03 of the ORIX Registration Rights Agreement; without limiting
the generality of the foregoing, ORIX may delay any such Underwritten Offering
by up to 120 days in its sole discretion; provided, however, that ORIX’s right
to delay any such Underwritten Offering pursuant to this
Section 3.1.1(b)(1) shall terminate on the date that is 12 months following the
termination or waiver of any lock-up agreement imposed on ORIX by the
underwriters in the IPO;

 

(2)                                 the number of Shares held by employees of
the Company following such offering must represent: (i) at least 42% of all
Shares then outstanding, calculated on a Fully Diluted Basis, in the case of an
offering consummated prior to the first anniversary of the Effective Date;
(ii) at least 37% of all Shares then outstanding, calculated on a Fully Diluted
Basis, in the case of an offering consummated on or after the first anniversary
but prior to the second anniversary of the Effective Date; and (iii) at least
32% of all Shares then outstanding, calculated on a Fully Diluted Basis, in the
case of an offering consummated on or after the second anniversary but prior to
the third anniversary of the Effective Date; provided, that, the conditions set
forth in this Section

 

10

--------------------------------------------------------------------------------


 

3.1.1(b)(2) shall not apply in the event that ORIX’s Percentage Ownership falls
below 10%;

 

(3)                                 all HL Management Stockholders party to the
HL Management Registration Rights Agreement must be offered the opportunity to
participate in any such Underwritten Offering on a pro rata basis, calculated by
dividing the number of Shares beneficially owned by each HL Management
Stockholder by the number of Shares held by all HL Management Stockholders party
to the HL Management Registration Rights Agreement (provided that if any HL
Management Stockholder party to the HL Management Registration Rights Agreement
does not participate up to such holder’s pro rata share, then the amount of such
holder’s unused capacity shall be allocated among the participating HL
Management Stockholders as determined by the HL Management Stockholder
Representative (as defined in the HL Management Registration Rights Agreement));
provided further, that no HL Management Stockholder who is a member of the Board
of Directors may participate in any offering in an amount that exceeds such
individual’s pro rata share (calculated by dividing the number of Shares
beneficially owned by such individual by the number of Shares held by HL
Management Stockholders party to the HL Management Registration Rights
Agreement) without the express approval of the Board of Directors (including
with the approval of at least one ORIX-designated director); provided that such
approval right of at least one-ORIX designated director shall expire on the date
that is 12 months following the termination of any lock-up agreement imposed on
ORIX by the underwriters in the IPO; and

 

(4)                                 for the avoidance of doubt, if ORIX
participates in such Underwritten Offering, then the relative participation of
ORIX and the HL Management Stockholders party to HL Management Registration
Rights Agreement in the offering shall be determined consistent with Sections
2.01(e) and 2.02(c) of the ORIX Registration Rights Agreement, pursuant to
which, in the event of any necessary reduction in the size of the offering, such
reduction shall be applied so that 75% of Shares in the Underwritten Offering
shall be sold by ORIX and 25% of Shares in the Underwritten Offering shall be
sold by the HL Management Stockholders party to HL Management Registration
Rights Agreement (or as close to such ratio as possible, given the desired sale
amounts and the size of any necessary reduction).

 

3.1.2                     The transfer restrictions set forth in this Article 3
are in addition to any restrictions that may apply to ORIX under applicable law
or regulation.

 

3.1.3                     The rights of ORIX hereunder are personal to ORIX, and
shall not be transferred or otherwise assigned to any other Person (except as
contemplated by Section 6.9).  No Person to which ORIX Transfers any Shares
shall be entitled to the rights under this Agreement nor be subject to the
obligations hereunder.  To the fullest extent permitted by law, any purported
Transfer or Encumbrance which is not in accordance with, or subsequently
violates, this Agreement shall be null and void.

 

11

--------------------------------------------------------------------------------


 

3.1.4                     Notwithstanding anything to the contrary in this
Agreement, as a condition precedent to making of any Transfer of any Shares, the
Company may require the payment of a sum sufficient to cover the amount of any
taxes or other governmental charges incident thereto.

 

3.1.5                     The Company shall take all necessary or desirable
actions within its control, including in each case ensuring that the
Organizational Documents do not conflict with this Agreement, to enforce and
give effect to the provisions of this Article 3.

 

3.2                               Further Restrictions.  Notwithstanding any
contrary provision in this Agreement and to the fullest extent permitted by law,
any otherwise permitted Transfer or Encumbrance shall be null and void (unless
this provision is waived in writing by the Board of Directors) if:

 

3.2.1                     such Transfer or Encumbrance may subject the Company
to regulation under the Investment Company Act of 1940, the Investment Advisers
Act of 1940 or the Employee Retirement Income Security Act of 1974, each as
amended;

 

3.2.2                     such Transfer or Encumbrance may result in a violation
of applicable laws; or

 

3.2.3                     the Company does not receive written instruments
(including copies of any instruments of Transfer or Encumbrance) that are in a
form reasonably satisfactory to the Company.

 

3.3                               Legend.  Any certificate representing Shares
issued to a Holder shall be stamped or otherwise imprinted with a legend in
substantially the following form:  “The shares represented by this certificate
are subject to the provisions contained in the Stockholders’ Agreement, dated as
of August 18, 2015, by and between Houlihan Lokey, Inc. and the holders
identified therein.”  The Company shall make customary arrangements to cause any
Shares issued in uncertificated form to be identified on the books of the
Company in a substantially similar manner, and shall take appropriate steps to
ensure that the transfer agent and registrar for the Shares does not allow or
give effect to transfers in violation of this Agreement.

 

3.4                               HL Management Agreements.

 

3.4.1                     With respect to the HL Lock-Up Agreements:

 

(a)                                 during the Supermajority Period, the Company
shall not modify, amend or waive any provision of any HL Lock-Up Agreement
except with the requisite approval of the Board of Directors in accordance with
Exhibit A; and

 

(b)                                 during the period for which ORIX’s Post-IPO
Percentage Ownership is equal to or greater than 10% but less than 20%, the
Company shall not modify, amend, waive any provision of, or terminate, any HL
Lock-Up Agreement to the extent such modification, amendment, waiver or
termination (1) is applicable to any HL Management Stockholder who is also a
member of the Board of Directors or a “named executive officer” referenced in
the Company’s public filings, or (2) is not a case-by-case individual-specific
decision of the Board of Directors, made based on particular circumstances of
the affected HL Management Stockholder, in each case without the

 

12

--------------------------------------------------------------------------------


 

approval of the Board of Directors (including with the approval of at least one
ORIX-designated director); provided that such approval right of at least
one-ORIX-designated director shall expire on the date ORIX’s Post-IPO Percentage
Ownership falls below 10%.

 

3.4.2                     With respect to the HL Voting Trust Agreement:

 

(a)                                 so long as ORIX’s Post-IPO Percentage
Ownership is equal to or greater than 10%, then the Company shall not modify,
amend or waive any provision of the HL Voting Trust Agreement to release Shares
therefrom or otherwise materially modify, amend, waive any provision of, or
terminate the HL Voting Trust Agreement, in each case, without the approval of
the Board of Directors (including with the approval of at least one
ORIX-designated director); and

 

(b)                                 so long as ORIX’s Post-IPO Percentage
Ownership is equal to or greater than 10%, then the Company shall use its
reasonable best efforts to, subject to the applicable law, cause any Shares
issued to employees of the Company (including to new employees in connection
with acquisitions by the Company) after the IPO Date that do not become subject
to the HL Voting Trust Agreement to be subject to a voting proxy requiring the
proxy holder to vote in accordance with this Agreement.

 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

4.1                               Representations and Warranties.  Each party
hereto hereby represents and warrants individually and not jointly and severally
to the other parties as follows:

 

4.1.1                     Authorization, etc.  It is duly formed and validly
existing in good standing under the laws of the jurisdiction in which it is
organized, with the full power and authority to carry on its business and to
execute and deliver this Agreement; and its execution and delivery of this
Agreement have been authorized by all necessary corporate or other action on its
behalf, and this Agreement is its legally valid and binding obligation,
enforceable against it in accordance with its terms.

 

4.1.2                     Compliance with Laws and Other Instruments.  The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of the party’s obligations hereunder
shall not conflict with, or result in any violation of or default under, any
provision of any charter, bylaws, trust agreement, partnership agreement,
limited liability company agreement or other governing instrument applicable to
the party, or, to the best of the party’s knowledge, any material agreement or
other instrument to which it is a party or by which it is bound, or any permit,
franchise, judgment, decree, statute, order, rule or regulation applicable to
such party.

 

4.2                               HL Voting Trust Agreement.  The Company
represents and warrants to ORIX that as of the Effective Date, HL Management
Stockholders owning not less than 95% of the aggregate Shares owned by all HL
Management Stockholders as of the Effective Date are parties to the HL Voting
Trust Agreement in substantially the form attached hereto as Exhibit D.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 5.
TERMINATION

 

5.1                               Termination of Agreement.  Except as otherwise
provided herein, the provisions of this Agreement shall terminate and be of no
further force and effect upon the earliest to occur of (a) the date ORIX no
longer owns any Shares, (b) the date the HL Voting Trust no longer holds any
Shares, or (c) the date as of which ORIX and the HL Voting Trust agree in
writing to terminate this Agreement.

 

ARTICLE 6.
MISCELLANEOUS

 

6.1                               Amendments and Waivers.

 

(a)                                 No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed, in
the case of an amendment, by the parties hereto, or in the case of a waiver, by
the party against whom the waiver is to be effective.

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

6.2                               Entire Agreement.  This Agreement, including
the Exhibits hereto, constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes any and all prior
or contemporaneous agreements or understandings between the parties hereto
pertaining to the subject matter hereof.  This Agreement is not intended to
confer upon any Person, other than the parties hereto, any rights or remedies
hereunder.

 

6.3                               Further Assurances.  Each of the parties
hereto does hereby covenant and agree on behalf of itself, its successors, and
its assigns, without further consideration, to prepare, execute, acknowledge,
file, record, publish, and deliver such other instruments, documents and
statements, and to take such other action as may be required by law or
reasonably necessary to effectively carry out the purposes of this Agreement.

 

6.4                               Notices.  Any notice, consent, payment,
demand, or communication required or permitted to be given by any provision of
this Agreement shall be in writing and shall be (a) delivered personally to the
Person or to an officer of the Person to whom the same is directed, or (b) sent
by facsimile or other electronic or digital transmission method (including
e-mail), or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

14

--------------------------------------------------------------------------------


 

If to ORIX, to:

 

ORIX USA Corporation

1717 Main Street – Suite 10100

Dallas, TX 75201

Attention: Ron Barger, General Counsel
Email:

 

If to the Company:

 

Houlihan Lokey, Inc.

10250 Constellation Blvd

Los Angeles, CA 90067

Attention:                 J. Lindsey Alley, Chief Financial Officer
                                                                       
Christopher Crain, General Counsel

Email:

 

If to the HL Voting Trust or the Trustees:

 

Scott Beiser, Irwin Gold and Robert Hotz, Trustees

c/o Houlihan Lokey, Inc.

10250 Constellation Blvd

Los Angeles, CA 90067

Email:

 

or to such other address as such Person may from time to time specify by notice
to the Company.  Any such notice shall be deemed to be delivered, given and
received for all purposes as of:  (i) the date so delivered, if delivered
personally, (ii) upon receipt, if sent by facsimile or other electronic or
digital transmission method (including e-mail), or (iii) on the date of receipt
or refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.

 

6.5                               Governing Law; Arbitration.

 

6.5.1                     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF).

 

6.5.2                     It is understood and agreed between the parties hereto
that any and all claims, grievances, demands, controversies, causes of action or
disputes of any nature whatsoever (including but not limited to tort and
contract claims, and claims upon any law, statute, order, or regulation)
(collectively, “Claims”), arising out of, in connection with, or in relation to
(a) the interpretation, performance or breach of this Agreement or (b) the
arbitrability of any Claims under this Agreement, shall be resolved in
accordance with a two-step dispute resolution process involving, first,
negotiations between the ORIX Senior Executives and the Trustees referenced in
Section 6.5.3, followed, if necessary, by final and binding arbitration

 

15

--------------------------------------------------------------------------------


 

before a retired judge from the JAMS/Endispute panel.  Such dispute resolution
process shall be confidential.

 

6.5.3                     The parties agree that any Claim solely for monetary
damages should initially be regarded as a business problem to be resolved
promptly through business-oriented negotiations before resorting to arbitration
pursuant to this Section 6.5.3.  Such negotiations shall commence upon the
mailing of a notice (the “Dispute Notice”) from the Trustees to the ORIX Senior
Executive, or from the ORIX Senior Executive to the Trustees.  Each ORIX Senior
Executive and each Trustee shall have authority to settle the Claim.  If the
Claim has not been resolved by the ORIX Senior Executives and the Trustees
within 20 calendar days of the date of the Dispute Notice, unless the parties
agree in writing to a longer period, the Claim shall be settled pursuant to
binding arbitration pursuant to Section 6.5.4.  All negotiations pursuant to
this Section 6.5.3 shall be confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence and shall
not be used for, or admitted in, any arbitration or court proceedings under this
Agreement.

 

6.5.4                     Should any Claims remain after the completion of the
20-day negotiation process described in Section 6.5.3, the parties agree to
submit all remaining Claims to final and binding arbitration administered by the
New York, New York offices of JAMS/Endispute in accordance with the
then-existing JAMS/Endispute Arbitration Rules, except to the extent such
rules conflict with the procedures set forth in this Section 6.5.4, in which
case these procedures shall govern.  ORIX Senior Executives, on one hand, and
the Trustees, on the other hand, shall select a mutually acceptable neutral
arbitrator from the panel of arbitrators serving with any of JAMS/Endispute’s
offices, but in the event ORIX Senior Executives, on one hand, and the Trustees,
on the other hand, cannot agree with each other on an arbitrator acceptable to
both, the Administrator of JAMS/Endispute shall appoint an arbitrator from such
panel (the arbitrator so selected or appointed, the “Arbitrator”).  Neither a
party nor the Arbitrator shall disclose the existence, content, or results of
any arbitration hereunder without the prior written consent of all parties,
except as required by applicable law.  Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all Claims
pursuant to this Section 6.5.4.  The Arbitrator shall be bound by and shall
strictly enforce the terms of this Section 6.5.4 and may not limit, expand or
otherwise modify its terms.  The Arbitrator shall make a good faith effort to
apply the substantive law (and the law of remedies, if applicable) of the state
of Delaware, or federal law, or both, as applicable, without reference to its
conflicts of laws provisions.  The Arbitrator shall be bound to honor claims of
privilege or work-product doctrine recognized at law, but the Arbitrator shall
have the discretion to determine whether any such claim of privilege or
work-product doctrine applies.  The Arbitrator shall render an award and a
written, reasoned opinion in support thereof.  The Arbitrator shall have power
and authority to award any appropriate remedy (in law or equity) or judgment
that could be awarded by a court of law in Delaware, which may include
reasonable attorneys’ fees to the prevailing party, and, upon good cause shown,
the Arbitrator shall afford the parties adequate discovery, including deposition
discovery.  The award rendered by arbitration shall be final and binding upon
the parties, and judgment upon the award may be entered in any court having
jurisdiction thereof.

 

6.5.5                     Adherence to this dispute resolution process shall not
limit the parties’ right to obtain any provisional remedy, including injunctive
or similar relief, from any court of competent jurisdiction as may be necessary
to protect their rights and interests.  Any

 

16

--------------------------------------------------------------------------------


 

requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto.  Each party further agrees
that, in the event of any action for an injunction or other equitable remedy in
respect of such breach or enforcement of specific performance, it will not
assert the defense that a remedy at law would be adequate.  Notwithstanding the
foregoing, this dispute resolution procedure is intended to be the exclusive
method of resolving any Claims arising out of or relating to this Agreement.

 

6.5.6                     Subject to the Arbitrator’s award, each party shall
bear its own fees and expenses with respect to this dispute resolution process
and any Claim related thereto and the parties shall share equally the fees and
expenses of the mediator, JAMS/Endispute and the Arbitrator.

 

6.6                               Certain Rules of Construction.  To the fullest
extent permitted by law, the parties hereto intend that any ambiguities shall be
resolved without reference to which party may have drafted this Agreement.  All
Article or Section titles or other captions in this Agreement are for
convenience only, and they shall not be deemed part of this Agreement and in no
way define, limit, extend or describe the scope or intent of any provisions
hereof.  Unless the context otherwise requires:  (a) a term has the meaning
assigned to it; (b) “or” is not exclusive; (c) words in the singular include the
plural, and words in the plural include the singular; (d) provisions apply to
successive events and transactions; (e) “herein,” “hereof’ and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; (f) “include” or “including” shall be
deemed to be followed by “without limitation” or “but not limited to” whether or
not they are followed by such phrases or words of like import; (g) all
references to “clauses,” “Sections” or “Articles” refer to clauses, Sections or
Articles of this Agreement; and (h) any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms.

 

6.7                               Binding Effect.  Except as otherwise expressly
provided herein, this Agreement shall be binding on and inure to the benefit of
the parties hereto, their heirs, executors, administrators, successors and all
other Persons hereafter that become a party hereto.

 

6.8                               Severability.  In the event that any provision
of this Agreement as applied to any party or to any circumstance, shall be
adjudged by a court to be void, unenforceable or inoperative as a matter of law,
then the same shall in no way affect any other provision in this Agreement, the
application of such provision in any other circumstance or with respect to any
other party, or the validity or enforceability of this Agreement as a whole.

 

6.9                               Successors and Assigns.  Except as otherwise
provided herein, all of the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
respective successors and permitted assigns of the parties hereto.  ORIX may not
directly or indirectly transfer or assign this Agreement or any of its rights
hereunder (including by way of a change of control of ORIX by merger, by
operation of law or otherwise), without the express prior written consent of the
Trustees; provided, however, that (a) ORIX may transfer its rights and
obligations hereunder to ORIX USA Corporation or any wholly owned Subsidiary
thereof at the time to whom ORIX transfers all of its Shares and (b) in no event
shall a change of control of ORIX be deemed to occur for purposes of this
Section 6.9 due to a change in ownership of any parent company of ORIX so long
as ORIX USA Corporation continues to

 

17

--------------------------------------------------------------------------------


 

hold, directly or indirectly, a majority interest in ORIX.  Any other attempted
transfer or assignment by ORIX of its rights and obligations under this
Agreement, without the consent of the Trustees, shall be null and void.

 

6.10                        Counterparts.  This Agreement may be executed in any
number of multiple counterparts, each of which shall be deemed to be an original
copy and all of which shall constitute one agreement, binding on all parties
hereto.

 

6.11                        Survival.  The provisions of this Article 6 (and any
other provisions herein necessary for the effectiveness of the foregoing
Article) shall survive the termination of this Agreement.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written

 

 

Houlihan Lokey, Inc.

 

 

 

By:

/s/ J. Lindsey Alley

 

 

Name: J. Lindsey Alley

 

 

Title: Chief Financial Officer

 

 

 

ORIX HLHZ Holding, LLC

 

 

 

By:

/s/ Paul E. Wilson

 

 

Name: Paul E. Wilson

 

 

Title: Chief Financial Officer

 

 

 

The Trust Established Under the Voting Trust Agreement Dated as of August 18,
2015

 

 

 

 

 

By:

/s/ Scott Beiser

 

 

Name: Scott Beiser

 

 

Title: Trustee

 

 

 

 

 

 

 

By:

/s/ Irwin Gold

 

 

Name: Irwin Gold

 

 

Title: Trustee

 

 

 

 

 

 

 

By:

/s/ Robert Hotz

 

 

Name: Robert Hotz

 

 

Title: Trustee

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Reserved Matters Requiring Two-Thirds Vote of the Board of Directors

 

1)                                     Material changes to the scope or nature
of the Company’s business of providing financial services for a fee, including
launching, terminating, or modifying the Company’s principal lines of business,
provided, however, that:

 

a.                                      A two-thirds vote of the Board of
Directors will not be required if the Company (or any Subsidiary of the Company)
desires to modify a principal line of business it engages in as of the Effective
Date (provided that the termination of any such principal line of business will
require a two-thirds vote of the Board of Directors);

 

b.                                      A two-thirds vote of the Board of
Directors will be required if the Company (or any Subsidiary of the Company)
desires to launch any business line that is outside the scope of providing
financial services for a fee; and

 

c.                                       A two-thirds vote of the Board of
Directors will be required if the Company (or any Subsidiary of the Company)
desires to engage in activities that involve providing financial services for a
fee that the Company (or any Subsidiary of the Company) did not engage in as of
the Effective Date, unless such activities (whether individually or in the
aggregate), are estimated (by management of the Company in good faith) to
comprise, on a pro forma basis, less than 5% of the total consolidated revenues
(as determined in accordance with GAAP consistently applied) of the Company and
its Subsidiaries for the trailing 12-month period.

 

2)                                     Any sale of the Company or any Material
Subsidiary (by way of merger, consolidation, business combination or sale of all
or substantially all of the assets of the Company or such Material Subsidiary)
to any entity other than the Company or a Subsidiary of the Company.

 

3)                                     Cumulative acquisitions by the Company
(or any Subsidiary of the Company) (whether effected by merger, consolidation,
asset purchase, purchase of securities, exchange offer or otherwise) with an
aggregate purchase price in excess of $225 million during any rolling three-year
period after the Effective Date.  For purposes of calculating such aggregate
purchase price, the value of any contingent consideration or any portion of such
purchase price that is not cash consideration shall be equal to the amount
recognized as the purchase price for GAAP purposes.

 

4)                                     Hiring, terminating, promoting or
demoting the chairman, chief executive officer, or president of the Company, or
persons serving in equivalent positions.

 

5)                                     Authorizing, creating (by way of
reclassification, merger, consolidation or otherwise), subdividing, assuming,
substituting, granting or issuing any restricted stock units or equity
securities (or securities or rights convertible or exchangeable or exercisable
for, or otherwise representing interests in, equity securities), excluding
(a) in any fiscal year of the Company, equity compensatory awards for employee
compensation that represent, in the aggregate for such fiscal year, less than
4.5% of the Shares outstanding as of the first

 

--------------------------------------------------------------------------------


 

day of such fiscal year (calculated on a Fully Diluted Basis); provided that the
compensation expense attributable to any such equity issuances will be included
in the calculation contemplated under paragraph 8 below; (b) issuances of
securities upon the conversion of convertible securities that are outstanding on
the date of this Agreement or compensation awards that are issued in compliance
with this Agreement; and (c) equity issuances representing consideration in
connection with permitted acquisitions by the Company, so long as the aggregate
amount of such equity issuance represents less than 50.1% of aggregate
acquisition purchase price (as determined in accordance with, and subject to the
overall approval right for, cumulative acquisitions referenced under paragraph 3
above).  Without limiting the foregoing, no equity securities (or rights or
units relating thereto) other than the Shares (or rights or units related
thereto) may be issued or granted in any event.

 

6)                                     Redemption or repurchase of any equity
security, other than (i) redemptions or repurchases of equity securities in
connection with the termination of employment of any employee to the extent such
securities do not have market liquidity; and (ii) repurchases in the public
market of a number of equity securities in any fiscal year that is no greater
than the aggregate number of shares underlying annual employee stock
compensation grants made during such fiscal year.

 

7)                                     Liquidation, dissolution, or voluntary
bankruptcy of the Company or any of its Material Subsidiaries, or any other
similar extraordinary transactions.

 

8)                                     (a) For the period beginning on the
Effective Date and ending on the last day of the Company’s fiscal quarter that
includes the Effective Date, any payment or grant of cash or equity-based
compensation by the Company or its Subsidiaries that is materially inconsistent
with the compensation policies and practices of the Company immediately prior to
the Effective Date, (b) for the period beginning on the first day of the
Company’s first full fiscal quarter following the Effective Date and ending
March 31, 2016, any payment or grant of cash or equity-based compensation by the
Company or its Subsidiaries that causes the consolidated compensation expense of
the Company (as determined in accordance with GAAP consistently applied) for
such period to be in excess of the Compensation Amount for such period; and
(c) for each fiscal year of the Company beginning after March 31, 2016, any
payment or grant of cash or equity-based compensation by the Company or its
Subsidiaries that causes the consolidated compensation expense of the Company
(as determined in accordance with GAAP consistently applied) in such fiscal year
to be in excess of the Compensation Amount for such fiscal year.

 

9)                                     Any approval of sales required by the
last clause of Section 3.1.1(b)(3) of the Agreement and any waiver of transfer
restrictions contained in the HL Lock-Up Agreements.

 

10)                              Any amendments, waivers or terminations of any
of the Organizational Documents or the HL Lock-Up Agreements.

 

2

--------------------------------------------------------------------------------